DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on August 26th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26th, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite for improperly mixing statutory invention categories, i.e. an apparatus and a method. The preamble of claim 10 defines the invention as an apparatus, i.e. The port apparatus of claim 6, but the body of the claim positively recites only functions or steps, i.e. wherein said apparatus is used as a laparoscopic thoracoscopic port for laparoscopic or thoracoscopic surgery. Therefore, it is unclear whether infringement of the claim occurs upon creation of a system capable of being used in these surgical methods or when a user actually used the claim apparatus in the recited methods. These limitations will be treated as intended use functions for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klicek (U.S. Patent 5,221,281) in view of Dubrul (U.S. Patent 5,183,464) and in view of DeCarlo (U.S. Patent 8,506,565).
Klicek discloses a device (for example see Figures 2 and 3) comprising a sheath device (11) having a distal portion and a proximal portion, a diode (the distal tip of element 14) disposed on the distal portion of the sheath device, and a wire (the elongated portion of element 14 extending the length of element 11) disposed longitudinally on the sheath, wherein the wire is in communication with the diode. Klicek further discloses the device wherein the sheathe is capable of receiving one or more medical tubes or medical instruments or devices that extend longitudinally through the sheath and wherein the device is capable of being used as a laparoscopic port. Klicek further discloses a device capable of receiving a trocar device, wherein the trocar device is capable of receiving a needle or a dilator. Klicek fails to disclose the device wherein the sheathe is an expandable sheath and the device further comprising an electro-surgical terminal. 
Regarding the sheath being an expandable sheathe, Dubrul teaches a device (see Figures 4-6) comprising a sheath (10), wherein the sheath is an expandable sheath configured to transition from an unexpanded state radially outward into an expanded state upon receiving a medical device, such as a dilator (12), in order to limit the amount of trauma experienced by a patient (see column 2 lines 21-43). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Klicek wherein the sheathe is an expandable sheath in view of Dubrul in order to limit the amount of trauma experienced by a patient. 
	Regarding the device further comprising an electro-surgical terminal, DeCarlo teaches a device comprising a sheath (120), a diode (400) coupled to a distal portion of the sheath and a wire (224) extending along the length of the sheath (cable 224 extends from interface 300 of element 400 to connector 200), wherein the device further comprises an electro-surgical terminal (200) disposed on a proximal portion of the sheath (terminal 200 is disposed on the proximal portion of the sheath via cable 224) that is connected to the wire in order to connect the device to a generator (G). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Klicek further comprising an electro-surgical terminal connected to the wire and provided on the proximal end of the sheath in order to connect the device to a generator. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775